Exhibit 10.1
BITCOIN SHOP, INC.


STRATEGIC ADVISORY BOARD CHARTER


As of October 17, 2014


A.  
PURPOSE AND SCOPE



The primary function of the Strategic Advisory Board (the “SAB”) of Bitcoin Shop
Inc. (the “Company”) is to assist and provide advice to the Board of Directors
(the “Board”) and the Company’s management, as requested by the Board or
management from time to time, regarding the implementation and review of the
Company’s corporate strategic plan (the “Strategic Plan”), as well as general
strategic planning from time to time.  The SAB will advise and review the
strategic initiatives of the Company with respect to: the implementation and
long term business/strategic plan and matters of particular strategic importance
to the Company.


B.  
COMPOSITION AND MEETINGS



The SAB shall be comprised of a minimum of 2 members but not more than 15
members,  The members of the SAB shall be selected by the Board for their
specialized expertise in areas of strategic importance to the Company.  The SAB
will have at least one regularly scheduled meeting each year either in person or
telephonically, and at such times and places as the SAB shall determine, but may
meet as often as may be deemed necessary or appropriate in its judgment.  The
SAB may ask members of the Board or management or others to attend meetings and
provide pertinent information as necessary.  The SAB shall report to the Board,
as requested or as the SAB deems necessary, on a regular basis but not less
frequently than annually.  Minutes of each meeting shall be prepared by the
Secretary of the Company or such other person designated by the Board and, when
approved, shall be distributed to all Board members.


C.  
RESPONSIBILITIES AND DUTIES



To fulfill its responsibilities and duties the SAB shall meet with executive
management, other employees of the Company and consultants hired by the Company,
as necessary, to provide strategic interaction and input that is useful and or
appropriate in furtherance of the SAB’s purpose.  The SAB shall, upon the
request of the Board or management from time to time, provide advice and
assistance with regard to:


1.  
The implementation of the Company’s Strategic Plan and any revisions or
amendments thereto;

 
2.  
The Company’s long-term strategy, which may include goals for future years and
evaluations of evolving and emerging technologies and changes in products and
services in the markets the Company serves;

 
3.  
Strategic introductions to key stakeholders within the virtual currency
ecosystem;

 
4.  
Strategic introductions to potential acquisitions and similar transactions and
other potential growth and expansion opportunities for the Company;

 
5.  
Strategic introductions to potential customers, clients, suppliers, and others
potentially advantageous to the Company’s strategic goals;

 
6.  
Strategic issues or opportunities material to the Company outside of the scope
of the Company’s traditional business operations; and

 
7.  
Strategic matters identified by the executive management or Board of the
Company.

 
The SAB’s role shall be purely advisory and the ultimate responsibility for the
management of the Company’s business and affairs shall rest with the Board.  The
Board shall have no obligation to adopt, or otherwise be bound to act upon, any
recommendation of the SAB but shall, in its sole and absolute discretion, have
the ability to take the SAB’s recommendations under advisement.


The SAB, with Board approval, shall take such other actions as it deems
appropriate to further its purpose.

 
 

--------------------------------------------------------------------------------

 

COMPENSATION
 
The members of the SAB shall receive such compensation for their services in
such capacities as the Board, in its sole and absolute discretion, shall deem
proper.


As of October 17, 2014, the SAB is comprised of the members as set forth in
Schedule A.

 
 

--------------------------------------------------------------------------------

 


Schedule A

Name
Margaux Avedisian
David Bailey
Patrick Cines
Carol Van Cleef
Bruce Fenton
Jeremy Gardner
Jason King
Will O'Brien
Jonathan Silverman
Changpeng Zhao